294 S.W.2d 724 (1956)
Mary Leona THORPE, Appellant,
v.
Virgil L. THORPE, Appellee.
No. 10455.
Court of Civil Appeals of Texas, Austin.
October 10, 1956.
Robert W. Hainsworth, Houston, for appellant.
Neil E. Clinkenbeard, Killeen, for appellee.
HUGHES, Justice.
This is a suit for divorce in which appellee prevailed except that appellant was awarded judgment for $300 for attorney's fees.
On July 10, 1956, we granted appellant's motion for an extension of time within which to file the record in this Court. The record was filed July 23, 1956.
On August 23, 1956, appellee filed a written motion herein to dismiss the appeal assigning numerous reasons only one of which we need note. This is appellant's failure to timely file an appeal bond or to take other steps in lieu of such filing.
Judgment was rendered and entered February 23, 1956. Motion for new trial was filed February 27, 1956. The record does not show that this motion was ever presented to or acted upon by the trial court or that any agreement with reference thereto was made. This motion was overruled by operation of law upon the expiration of 45 days from the day on which it was filed. Rule 329-b(3, 4), Texas Rules of *725 Civil Procedure. This period would expire April 12, 1956. An appeal bond was approved and filed June 18, 1956. It should have been filed within 30 days after April 12. Rule 356, T.R.C.P. Hence we have no jurisdiction of this appeal. Bingham v. Kimbrell, Tex.Civ.App., Austin, 241 S.W. 2d 252, writ ref. N.R.E.
The appeal is dismissed.
Appeal dismissed.